Citation Nr: 1715193	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy of the sciatic nerve.

(The issues of entitlement to increased ratings for instability and arthritis of the right knee, entitlement to service connection for a cervical spine disorder, and entitlement to a total disability rating based on individual unemployability are addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The case was certified to the Board by the RO in Montgomery, Alabama.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned. A transcript of the hearing is associated with the claims folder. With respect to the issues enumerated on the title page only the undersigned heard testimony. All other issues will be addressed in a separate panel decision. 

In March 2015, the Board remanded this appeal for additional development. The case has since returned to the Board.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 





FINDINGS OF FACT

1. On VA examination in October 2009, the Veteran had level II hearing in the right ear and level I hearing in the left ear.

2. On VA examination in November 2015, the Veteran had level II hearing bilaterally. 

3. The Veteran's right lower extremity peripheral neuropathy is not manifested by moderate incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2015). 

2. The criteria for an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy of the sciatic nerve are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

	Bilateral hearing loss

In May 2010, VA granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating effective February 24, 2009. The Veteran disagreed with the rating and perfected this appeal. 

The veteran underwent a VA examination in October 2009. At that time, he reported difficulty hearing some spoken voices. On audiometric evaluation, puretone thresholds at 1000, 2000, 3000 and 4000 Hertz were 10, 15, 50 and 65 decibels on the right; and 10, 20, 55 and 70 decibels on the left. Puretone threshold averages were 35 decibels on the right and 39 decibels on the left. Speech recognition scores were 88 percent on the right and 92 percent on the left. The diagnosis was high frequency sensorineural hearing loss bilaterally. 

In his May 2011 VA Form 9, the Veteran reported that he wore hearing aids. At the January 2014 videoconference, the Veteran testified that his hearing was getting worse.

The Veteran most recently underwent a VA examination in November 2015. He reported a very hard time hearing and understanding what people are saying, even with hearing aids. On audiometric testing, puretone thresholds at 1000, 2000, 3000, and 4000 Hertz were 40, 50, 55, and 65 decibels on the right; and 40, 50, 65, and 70 decibels on the left. Puretone threshold averages were 53 decibels on the right and 56 decibels on the left. Speech recognition scores were 84 percent in the right ear and 84 percent in the left ear. The examiner stated that the Veteran presented a mild to severe sensorineural hearing loss in both ears. His hearing loss was such that he required amplification in order to function in most situations and even with his hearing aid, he would experience significant difficulty hearing and understanding conversation in groups or when background noise is present. The examiner noted that the Veteran would need visual cues to supplement amplified speech and he would have significant difficulty working in a situation that requires verbal communication in noisy areas, or in a job which requires communication over the phone. The examiner opined that the appellant should not work in a hazardous noise environment in order to prevent further hearing loss. 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent. The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz. Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four. To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness. See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

Considering the results of the October 2009 VA examination, the Veteran had level II hearing on the right and level I hearing on the left corresponding to a noncompensable rating. 38 C.F.R. § 4.85.  An exceptional pattern of hearing impairment was not shown.  38 C.F.R. § 4.86.

Considering the results of the November 2015 examination, the Veteran had level II hearing in both ears corresponding to a noncompensable rating. 38 C.F.R. § 4.85.  An exceptional pattern of hearing impairment was not shown.  38 C.F.R. § 4.86.

On review, the criteria for a compensable rating are not met at any time during the appeal period and staged ratings are not warranted. See Fenderson. In making this determination, the Board acknowledges the Veteran's complaints of difficulty hearing as well as his need for hearing aids. While the Veteran is competent to report his perceived hearing difficulties, the subjective reports fail to outweigh the objective test results as set forth above. Accordingly, the claim is denied. 

	Right lower extremity peripheral neuropathy

In August 2010, the RO granted entitlement to service connection for right lower extremity peripheral neuropathy as related to the Veteran's service-connected right knee instability with surgical and fragment wound, scar, and assigned a 10 percent rating effective October 14, 2001. The Veteran disagreed with the rating and perfected this appeal. 

On VA peripheral nerve examination in May 2003, the Veteran reported pain, numbness, and tingling in the legs. He also complained of an occasional burning sensation in the feet. On physical examination, strength was 5/5 in the right lower extremity. Deep tendon reflexes were hyperactive at +3/4 at the knees, popliteal regions and ankles. There was no clonus in the ankle. Sensory examination revealed a gradient which increased in sensitivity in general as a sharp stimulus descended in radicular distributions over both legs. He was hyperaesthetic in the feet compared to the hands. There were irregularly distributed patches mainly over the anterior surface of the right leg more than the left where loss of sensation occurs but then comes back. The examiner stated the symptoms of pain and paresthesias were as likely as not related as a direct sequela to shrapnel injuries. There was also the possibility of a metabolic disorder. He further noted that the hyperreflexia at the knees and ankles was suggestive of a spinal canal narrowing more likely than not related to his old T12 fracture. 

A March 2004 record from a private physician, Dr. W.B., indicates that the Veteran had damage to the sensory nerves in the distribution of the shrapnel which constitutes a traumatic neuropathy.

In May 2005, the Veteran underwent a VA neurology consultation for complaints of pain in his legs. Following physical examination the assessments included mild distal polyneuropathy. 

On VA general medical examination in May 2007, the Veteran complained of numbness and tingling in the lower extremities and stated that the symptoms were made worse with prolonged walking and standing. He did not have any functional loss but did experience paresthesias and dysesthesias. On neurological examination, deep tendon reflexes were 1/2 in the lower extremities and muscle strength was 5/5. He had decreased sensation with monofilament testing over the lateral aspect of the lower extremities and medially. There was some decreased vibratory sense. 

On VA examination in December 2009, the Veteran reported constant aching pain in both legs from knees to the ankles since a grenade injury with retained shrapnel. He also reported numbness and tingling in the feet for the past year. The leg pain reportedly interfered with standing, walking and occasionally kept him from sleeping. There was no muscle wasting or atrophy identified on examination. Sensation was normal to vibration, sharp/dull discrimination and monofilament in both legs and feet from thighs to toes. Strength was normal in the lower extremities in all major muscle groups. Patellar reflexes were hyperreflexic (3+/4), and Achilles reflexes were normal. The examiner noted that electromyographic and nerve conduction studies in December 1998 showed findings consistent with peripheral nerve and radiculopathic features, acute and chronic L5-S1 level more right than left. Diagnosis was chronic neuropathic pain in the legs since a grenade injury with retained shrapnel and paresthesias in both feet for the past year. 

On VA examination in June 2010, the Veteran had normal station and gait without a cane or brace. On neurological examination, deep tendon reflexes were 3+ throughout with downgoing toes. Motor strength was 5/5 in the right lower extremity. Sensory was intact in the right lower extremity, except absent 2 point discrimination and 1 gram monofilament distal to medial right knee scar in distribution of the superficial peroneal nerve. The examiner stated that the Veteran has a sensory neuropathy in distribution of right superficial peroneal nerve related to shell fragment wound at the knee with retained fragment. 

Electromyographic studies of the right lower extremity in November 2012 showed axonal sensorimotor peripheral polyneuropathy, as seen in diabetes, metabolic, toxic, nutritional vascular, cryptogenic or other less common causes. Superimposed mild bilateral L5-S1 radiculopathy suspected. 

In January 2016, the Veteran underwent a VA peripheral nerve examination which did not address the nature of any diabetic sensory-motor peripheral neuropathy. The diagnosis was listed as service-connected right lower extremity peripheral neuropathy. The Veteran reported mild paresthesias and/or dysesthesias in the right lower extremity. Muscle strength was 5/5 in the right lower extremity without muscle atrophy. Deep tendon reflexes were 2+ in the right lower extremity. Sensory examination was normal in the right lower extremity. The examiner stated microfilament testing was negative and there was adequate vibratory response at 128 Hertz. There were no trophic changes and gait was normal. All right lower extremity nerves were reported as normal. The examiner stated that the service-connected right lower extremity peripheral neuropathy was subclinical with minimal functional limitation secondary to hypersensitivity reported during an otherwise normal examination. 

The Veteran underwent additional VA peripheral nerve examination which did not address the nature of diabetic sensory-motor peripheral neuropathy in April 2016. The diagnoses were listed as right lower extremity sciatica resolved, no residuals; and service-connected right lower extremity neuropathy. The Veteran reported neuritic pain and intermittent cramping. Despite his symptoms, he remained active by traveling across America in his motor home and motorcycle. Regarding symptoms, the Veteran reported mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the right lower extremity. Muscle strength was 5/5 in the right lower extremity without atrophy. Deep tendon reflexes were 2+ in the right lower extremity. Sensory examination was decreased at the lower leg/ankle and foot/toes on the right. The examiner noted that vibratory response and temperature examination of the feet was abnormal due to diabetic neuropathy. Position sense was normal. 

The examiner stated that the Veteran was diagnosed with diabetic neuropathy of the lower extremities in 2009, which was unrelated to the service-connected right leg peripheral neuropathy. There were no trophic changes and the appellant's gait was normal. The examiner indicated there was mild incomplete paralysis of the right sciatic nerve and mild incomplete paralysis of the right musculocutaneous (superficial peroneal) nerve. The examiner stated that the reported symptoms and decreased sensation were related to diabetic neuropathy and the service-connected right lower extremity neuropathy. The intermittent pain, cramping of bilateral lower extremities and numbness of the feet at rest or with prolonged sitting, walking or standing was due to diabetic neuropathy. 

In April 2016, the Veteran also underwent a VA diabetic sensory-motor peripheral neuropathy examination. He reported mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the right lower extremity. Strength in the right lower extremity was 5/5. Deep tendon reflexes were 2+ in the right lower extremity. Light touch/monofilament testing was normal in the right knee/thigh and ankle/lower leg, but was decreased in the right foot and toes. Position sense was normal in the right lower extremity. Vibration sensation and cold sensation was decreased in the right lower extremity. There was no muscle atrophy. There were trophic changes described as smooth shiny skin on the lower extremities. Regarding nerves affected on the right, the examiner found mild incomplete paralysis of the sciatic nerve.

The Veteran also underwent a VA thoracolumbar spine examination in April 2016 and findings pertaining to the right lower extremity were noted. Muscle strength testing in the right lower extremity was 5/5 without atrophy. Reflexes were 2+ in the right lower extremity. Sensory examination was reported as normal in the right lower leg/ankle and foot/toes. Regarding radiculopathy, the examiner stated the right side was not affected. 

In an April 2016 opinion, the VA examiner stated that current symptoms of lower extremity neuropathy were at least as likely as due to uncontrolled diabetes, but further noted that he was also service-connected for right lower extremity neuropathy. 

Private and VA records throughout the appeal period show continued complaints of pain, numbness and decreased sensation in the right lower extremity.

At the January 2014 videoconference hearing, the Veteran testified that his private doctor said that peripheral neuropathy from shrapnel was always rated more than 10 percent and that his leg should be rated 40 percent. 

The Veteran's right lower extremity peripheral neuropathy of the sciatic nerve is currently rated under Diagnostic Code 8520. Under this provision mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling, and moderate incomplete paralysis of the sciatic nerve is rated as 20 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. Based on its plain language, this note provides only a maximum disability rating for wholly sensory manifestations of incomplete paralysis of a peripheral nerve. The note contains no mention of non-sensory manifestations, and the United States Court of Appeals for Veterans Claims declined to read into the regulation a corresponding minimum disability rating for non-sensory manifestations.  Miller v. Shulkin, No. 15-2904, 2017 WL 877336 (Vet. App. March 6, 2017).

In considering the merits of the claim, the Board acknowledges that the Veteran's symptoms have been attributed to several etiologies. That is, evidence of record shows right lower extremity peripheral neuropathy related to shell fragment wounds as well as diabetic neuropathy. Some findings have also been related to his old T12 fracture. The Veteran is service-connected for diabetes and for thoracic spine disability and the Board will consider all findings related to the right lower extremity neuropathy regardless of whether attributed to service-connected lower extremity shrapnel injuries, diabetes, or thoracic spine disability. To the extent any symptoms are related to nonservice-connected lumbar radiculopathy, the Board is unable to separate the symptoms. Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability).

On review, the Veteran has complained of various symptoms throughout the appeal period related to his right lower extremity such as pain, numbness, tingling, and burning. The objective evidence has not always been consistent, but it generally shows some decreased sensation and abnormal reflexes. Muscle strength remained normal at 5/5 and there is no atrophy. The disability has repeatedly been characterized as mild, as well as subclinical with minimal functional limitation.  Hence, the overall disability picture does not more nearly approximate moderate incomplete paralysis of the sciatic nerve. The Board acknowledges the Veteran's contentions that a higher rating is warranted and notes he is competent to describe his symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge). His lay assertions, however, do not outweigh the objective findings of record, and a rating in excess of 10 percent under Diagnostic Code 8520 is not warranted at any time during the appeal period. 

The Board further acknowledges the findings of a superficial peroneal nerve injury on the right. See June 2010 and April 2016 peripheral nerve examinations. Incomplete paralysis of the musculocutaneous (superficial peroneal) nerve is rated as follows: mild (noncompensable); moderate (10 percent); and severe (20 percent). 38 C.F.R. § 4.124a, Diagnostic Code 8522. The nerve impairment has been characterized as mild, which warrants only a noncompensable rating. Given this evidence, there is no basis for assigning a separate 10 percent rating at any time during the appeal period. 

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities. Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

The issue of entitlement to a total disability rating based on individual unemployability will be discussed in a separate panel decision. See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


